Citation Nr: 1735030	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to July 29, 2013 for a left knee disorder.

2.  Entitlement to a disability rating in excess of 30 percent from September 1, 2014 for a left knee disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2014 rating decision, the RO assigned the Veteran's left knee disorder a temporary total rating from July 29, 2013 to August 31, 2014, under 38 C.F.R. § 4.30 based on the need for convalescence following surgery.  The RO also assigned the Veteran's left knee disorder a 30 percent rating effective September 1, 2014.  
 
In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In May 2016, the Board remanded this matter for further development, to include obtaining VA and private treatment records and to afford the Veteran a VA examination.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
The left knee claim must again be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170. 

The July 2016 VA examination report provides range of motion results for the left knee, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, additional development is required concerning this claim.

Since the TDIU claim is inextricably intertwined with the increased rating claim, it is also being remanded.  See 38 C.F.R. § 4.16(a) (2016); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  Therefore, after the RO has conducted the development on appeal, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records dated from February 2009 to October 2011 and dated from May 2016, forward.  If these records are not available, a negative reply is required.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected left knee disability.  The claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).  

The examiner is to specifically test the range of motion of the left knee and the right knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify all functional limitations imposed on the Veteran as a consequence of his left knee disorder.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


